Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-8, 16-26 and 28-34 are rejected under 35 U.S.C. 103 as being unpatentable over Vaidyanathan et al. (U S. Pub. 2016/0262687) in view of Raptis et al. (U. S. Patent 8,968,091).

As for claims 1, 33 and 34, Vaidyanathan et al. discloses (in Figs. 1-3; [0053]—[0064]; [0074]—[0085]) a computer-implemented method, a computer program product, or a computer system with memory (7), for motion analysis comprising:
obtaining data from two or more sensors (obtaining data from the muscle activity sensors 4 and the motion sensor 3 in Figs. 1 and 3) attached to a body part (e.g., arms, knee, belly etc.) of an individual, wherein the two or more sensors (3, 4) enable collection of motion data of the body part, wherein the motion data includes muscle contraction output (i.e., the knee muscle contraction output detected from the muscle activity sensors 4 placed on the knee brace in Fig.2; or muscle activity sensors 4 used in Fig. 10) and mechanical displacement measured across a joint (the mechanical displacement measured from the motion sensors or IMU sensors 3 placed on the knee brace in Fig. 2 or IMU sensors used in Fig. 10 to detect displacement measured across the knee joint), and wherein the two or more sensors  (3, 4) include at least one inertial measurement unit (motion sensor, IMU 3) and at least one sensor determining muscle activation (muscle activity sensor 4);
mapping the locations of each of the two or more sensors into a coordinate reference system, based on the data (i.e., using the microprocessor 5 in Fig. 1,  or 32-35 in Fig. 3 to process and analyze the data from the motion and muscle sensors, so the motion data and muscle activity data can be aligned in time and correlated, and compared with predetermined threshold and predetermined pattern to classify a predetermined pattern, gait , posture or movement of a subject, mapped in two-or three dimensional system; see [0010]—[0014], [0053]—[0054] and [0074]—[0085], [0120]—[0123]);
calculating motion of the human body based on the mapping (analyzing to determine the motion of the human body, such as walking, running, see [0064], [0066], [0085]); and 
determining a movement signature (i.e., classifying a movement pattern, gait or posture ([0014]) based on the calculating motion.
	Still referring to claims 1, 33 and 34, Vaidyanathan et al. does not explicitly disclose using a spherical coordinate reference system, wherein the spherical coordinate system includes a horizontal angle and a vertical angle. 
	Raptis et al. discloses using a spherical coordinate reference system in determining human body/joint position, wherein the spherical coordinate system includes a horizontal angle and a vertical angle (i.e., the spherical coordinate system with the zenith angle and azimuth angle; see Fig. 11-12; and col. 15, line 43—col. 16, line 65). 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vaidyanathan et al. to replace the three dimensional coordinate system with the spherical coordinate system with a horizontal angle and a vertical angle, as taught by Raptis et al., so as to accurately and easily detect the motion of the different body parts/joints for gestures recognition with optimized or smaller motion determination data set (see col. 17, lines 14— 49). 
As for claim 2, 4 and 5, 21 and 22, Vaidyanathan et al. discloses the method of claim 1 further comprising using the movement signature to analyze a movement disorder of the individual, the movement disorder includes results of a stroke, and developing a treatment plan based on the movement disorder that was analyzed (i.e., providing rehabilitation treatments for stroke or other neuromuscular disorders, see [0062]).

As for claim 6, Vaidyanathan et al. discloses the method of claim 5 further comprising modifying the treatment plan based on obtaining additional data subsequently in time from a plurality of sensors coupled to the individual (i.e., using additional data from the additional sensors, such as ECG sensors, see [0058]).

As for claims 7 and 8, Vaidyanathan et al. discloses the method of claim 1 further comprising obtaining data from a plurality of muscle activation sensors, wherein the calculating motion is based on the data from the plurality of muscle activation sensors (i.e., by using the plurality of muscle activation sensors 4  in Fig. 12) coupled to the body of the individual.

As for claims 16 and 17, Vaidyanathan et al. discloses the method of claim 1 further comprising obtaining further data from a linear displacement sensor (see MMG senor or laser distance sensors in [0055]) included in at least one of the two or more sensors; and determining a muscle activity over a time period based on the data from the linear displacement sensor (See [0055]).

As for claims 18 and 19, Vaidyanathan et al. discloses the method of claim 17 further comprising augmenting the movement signature based on the muscle activity over time and updating a diagnosis or treatment plan, based on the movement signature that was augmented (i.e., augmented using amplifier, see [0056]).

As for claim 22-24, Vaidyanathan et al. discloses the method of claim 1 wherein the movement signature can identify a movement control disorder that signifies a neuro-muscular disease or musculature dystonia (neuromuscular disorder, see [0062]).

As for claims 25-26, Vaidyanathan et al. discloses the method of claim 1 wherein the movement signature comprises timing and magnitude of muscle contractions and contracted muscle time to relaxation (see Fig. 16b for the timing and magnitude and contracted time and relaxation information).


As for claim 28, Vaidyanathan et al. discloses the method of claim further comprising using the movement signature for a clinical evaluation of the individual (i.e., using the pre-and post-surgery rehabilitation monitoring for better medical treatment and clinical intervention, see [0063]).


	
	As for claims 3, 20-21 and 29-32, Vaidyanathan et al. in view of Raptis et al. discloses the method of claim 1, comprising using the movement signature to analyze a movement disorder (see [0062]) and for clinical evaluation and medical treatment of the individual (see [0063]), as discussed above.
Vaidyanathan et al. in view of Raptis et al. does not explicitly disclose:  that the movement disorder includes Parkinson’s disease, or muscle tremor; or that the clinical evaluation enables determination of a relationship between agonist and antagonist muscle activity across a human body joint, or malingering, or classification of a degree of injury; or that the clinical evaluation is used to produce a healing trajectories and compared to a library of healing trajectories. 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Vaidyanathn et al. in view of Raptis et al. to use the combined IMU sensors and muscle activity sensors in other applications, and use the pre- and post- treatment or pre- and post-injury monitoring and comparing for identifying or classifying any other desired conditions, such as the Parkinson’s disease, muscle tremor, relationship between agonist and antagonist muscle activity, malingering, degree of injury, healing trajectories, etc. for the purpose of further analyzing the individual’s conditions pre- and post-treatment or pre- and post-injury to provide better information for medical treatment and clinical intervention (see [0062]—[0064]). 


Response to Arguments
4.	Applicant’s arguments with respect to claims 1-2, 4-8, 16-19, 22-26, 28 and 33-34 have been considered but are moot because the new ground of rejection based on Raptis et al. 

5.	In response to applicant’s argument regarding claim 20, the examiner asserts that Vaidyanathan et al. discloses using the combined IMU/motion sensors and the muscle activity sensors to detect and analyze different conditions of the individual (see [0062]—[0064]. Although detect a relationship between agonist and antagonist muscle activity across a joint is not explicitly mentioned. It would have been obvious to a person of ordinary skill in the art to recognize that the combined IMU/motion sensors and the muscle activity sensors can be used in many other applications, wherein data collected from the combined IMU and muscle activity sensors in Vaidyanathan et al. would enable detection of a relationship between agonist and antagonist muscle activity, for providing better information for medical treatment and clinical intervention (see [0062]—[0064]).  

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230. The examiner can normally be reached 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY HE/Primary Examiner, Art Unit 2867